               Case 18-12491-CSS              Doc 2107         Filed 10/09/20         Page 1 of 12




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On October 5, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

         •   Notice of Rescheudled Hearing [Docket No. 2101] (the “Rescheudeld Hearing
             Notice”)

         •   Amended Notice of (A) entry of the Confirmation Order; (B) Effective Date of the Plan;
             (C) Subsutantial Consumation of the Plan; and (D) Bar Dates for Certain
             Administrative, Professional and Rejection Claims [Docket No. 2102]

       On October 5, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Rescheudled Hearing Notice to be served served via email on the counsel to KPC
Promise Healthcare, LLC, at Buchalter, a Professional Corporation, Attn: Mary H. Rose, Paul S.

1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 2107      Filed 10/09/20   Page 2 of 12




Arrow, mrose@buchalter.com, parrow@buchalter.com; Barnes & Thornburg LLP, Attn: Thomas
E. Hanson, Jr., Kevin G. Collins, thanson@btlaw.com, kevin.collins@btlaw.com; Landis Rath &
Cobb LLP, Attn: Adam G. Landis, Kerri M. Mumford, Matthew R. Pierce, landis@lrclaw.com,
mumford@lrclaw.com, pierce@rlclaw.com; and DLA Piper, Attn: Carolyn Fox, Adam Pie,
carolyn.fox@dlapiper.com; adam.pie@dlapiper.com.


Dated: October 9, 2020
                                                           /s/ Andrew G. Vignali
                                                           Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 9, 2020, by Andrew G. Vignali, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2                                    SRF 46807
Case 18-12491-CSS   Doc 2107   Filed 10/09/20   Page 3 of 12




                        Exhibit A
                                                                         Case 18-12491-CSS                           Doc 2107                   Filed 10/09/20    Page 4 of 12
                                                                                                                                 Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below

                      DESCRIPTION                                            NAME                                                               ADDRESS                                      EMAIL            METHOD OF SERVICE
                                                                                                     Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                     1301 Avenue of the Americas
                                                                                                     Floor 42                                                                andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                               Arent Fox LLP                              New York NY 10019                                                       beth.brownstein@arentfox.com   Email
                                                                                                     Attn: Robert M. Hirsh
                                                                                                     1301 Avenue of the Americas
                                                                                                     Floor 42
Counsel to Medline Industries, Inc.                       Arent Fox LLP                              New York NY 10019                                                       robert.hirsh@arentfox.com      First Class Mail and Email
                                                                                                     Attn: Ralph Ascher, Esquire
                                                                                                     11022 Acaia Parkway
                                                                                                     Suite D
Counsel to Southland Management Group, Inc.               Ascher & Associates, P.C.                  Garden Grove CA 92840                                                   ralphascher@aol.com            Email
                                                                                                     Attn: Matthew P. Austria
                                                                                                     1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC                  Austria Legal, LLC                         Wilmington DE 19801                                                     maustria@austriallc.com        First Class Mail and Email
                                                          Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC     Vendor Financial Services, LLC fka GE      1738 Bass Road
fka GE Capital Information Technology Solutions           Capital Information                        Macon GA 31210                                                                                         First Class Mail
                                                          Bankruptcy Administration - Wells Fargo    Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC     Vendor Financial Services, LLC fka GE      P.O. Box 13708
fka GE Capital Information Technology Solutions           Capital Information                        Macon GA 31208-3708                                                                                    First Class Mail
                                                                                                     Attn: David M. Powlen & Kevin G. Collins
                                                                                                     1000 N. West Street
                                                                                                     Suite 1500                                                              david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                  Barnes & Thornburg LLP                     Wilmington DE 19801                                                     kevin.collins@btlaw.com        Email
                                                                                                     Attn: Daniel I. Barness
                                                                                                     11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                       2nd Floor
Inc.                                                      Barness & Barness LLP                      Los Angeles CA 90064                                                    Daniel@BarnessLaw.com          Email
                                                                                                     Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. Flasser
                                                                                                     600 N. King Street                                                      jalberto@bayardlaw.com
                                                                                                     Suite 400                                                               efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                          Bayard, P.A.                               Wilmington DE 19801                                                     gflasser@bayardlaw.com         Email
                                                                                                     Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                     222 Delaware Avenue
                                                                                                     Suite 801                                                               jhoover@beneschlaw.com
Counsel to Alamo Mobile X-Ray & EKG Services, Inc.        Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                                     kcapuzzi@beneschlaw.com        Email
                                                                                                     Attn: Lara S. Martin, Esq.
                                                                                                     Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.                 Bernstein-Burkley, P.C.                    Pittsburgh PA 15219                                                     lmartin@bernsteinlaw.com       First Class Mail and Email
Counsel to Bio-Medical Applications of Louisiana, LLC                                                Attn: David M. Klauder
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                  1204 N. King Street
Northwest Louisiana                                       Bielli & Klauder, LLC                      Wilmington DE 19801                                                     dklauder@bk-legal.com          Email
                                                                                                     Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                                     10 South Riverside Plaza
                                                                                                     Suite 875                                                               kottaviano@blankrome.com
Counsel for CVP Loan                                      Blank Rome LLP                             Chicago IL 60606                                                        ptinkham@blankrome.com         First Class Mail and Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                               Page 1 of 9
                                                                         Case 18-12491-CSS                         Doc 2107                   Filed 10/09/20     Page 5 of 12
                                                                                                                               Exhibit A
                                                                                                                          Core/2002 Service List
                                                                                                                         Served as set forth below

                      DESCRIPTION                                             NAME                                                             ADDRESS                                      EMAIL                 METHOD OF SERVICE
                                                                                                      Attn: Victoria A. Guilfoyle
                                                                                                      1201 N. Market Street
                                                                                                      Suite 800
Counsel for CVP Loan                                      Blank Rome LLP                              Wilmington DE 19801                                                   guilfoyle@blankrome.com             First Class Mail and Email
                                                                                                      Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1                                                        One South Broad Street, Suite 1600
d/b/a Mobilex                                             Bovarnick and Associates, LLC               Philadelphia PA 19107                                                 RBovarnick@rbovarnick.com           Email
                                                                                                      Attn: Joseph P. Titone
                                                                                                      P.O. Box 3197
                                                                                                      23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc.            Breazeale, Sachse & Wilson, LLP             Baton Rouge LA 70801                                                  joseph.titone@bswllp.com            First Class Mail and Email
                                                                                                      Attn: Pamela K. Webster, Esq.
                                                                                                      1000 Wilshire Boulevard
                                                                                                      Suite 1500
Interested Party (Case No. 18-12492)                      Buchalter, A Professional Corporation       Los Angeles CA 90017                                                  pwebster@buchalter.com              Email
                                                                                                      Attn: Mary F. Caloway, Esquire
                                                                                                      919 N. Market Street
                                                                                                      Suite 1500
Counsel to Nautilus Insurance Company                     Buchanan Ingersoll & Rooney PC              Wilmington DE 19801                                                   mary.caloway@bipc.com               Email
                                                                                                      Attn: J. Cory Falgowski, Esquire
                                                                                                      1201 N. Market Street
                                                                                                      Suite 1407
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Wilmington DE 19801                                                   jfalgowski@burr.com                 Email
                                                                                                      Attn: Patrick Warfield, Esquire
                                                                                                      222 Second Avenue South
                                                                                                      Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                           Nashville TN 37201                                                    pwarfield@burr.com                  Email
                                                                                                      Attn: Kenneth K. Wang
                                                                                                      300 S. Spring Street
                                                                                                      No. 1702
Counsel to California Dept. of Health Care Services       California Office of the Attorney General   Los Angeles CA 90013                                                  kenneth.wanh@doj.ca.gov             Email
                                                                                                      ATTN: TYRONZA WALTON
                                                                                                      7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                      DUBLIN OH 43017                                                       Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                                      Attn: Alexandre I. Cornelius, Esq. and Summer Saad, Esq.
                                                                                                      1299 Ocean Avenue
Counsel to Efficient Management Resource Systems,                                                     Suite 450                                                             acornelius@costell-law.com
Inc..                                                     Costell & Cornelius Law Corp                Santa Monica CA 90401                                                 ssaad@costell-law.com               Email
                                                                                                      Attn: Joseph Grey, Esquire
                                                                                                      1105 North Market Street
                                                                                                      Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                          Wilmington DE 19801                                                   jgrey@crosslaw.com                  Email
                                                                                                      Attn: Brian E. Greer, Esq.
                                                                                                      Three Bryant Park
                                                                                                      1095 Avenue of the Americas
Counsel to Select Medical Corporation                     DECHERT LLP                                 New York NY 10036-6797                                                brian.greer@dechert.com             Email
                                                                                                      Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott, Esq.
                                                                                                      Cira Centre
                                                                                                      2929 Arch Street                                                      stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                     DECHERT LLP                                 Philadelphia PA 19104-2808                                            jonathan.stott@dechert.com          Email



            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                             Page 2 of 9
                                                                          Case 18-12491-CSS                    Doc 2107                  Filed 10/09/20               Page 6 of 12
                                                                                                                           Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below

                     DESCRIPTION                                              NAME                                                       ADDRESS                                                  EMAIL                 METHOD OF SERVICE
                                                                                                  Attn: Bankruptcy Department
                                                                                                  Carvel State Office Building
                                                                                                  820 North French Street , 6th Floor
Delaware Attorney General                                Delaware Attorney General                Wilmington DE 19801                                                            attorney.general@state.de.us         First Class Mail and Email
                                                                                                  Attn: Zillah Frampton
                                                                                                  820 North French Street
Delaware Division of Revenue                             Delaware Division of Revenue             Wilmington DE 19801                                                            fasnotify@state.de.us                First Class Mail and Email
                                                                                                  Corporations Franchise Tax
                                                                                                  P.O. Box 898
Delaware Secretary of State                              Delaware Secretary of State              Dover DE 19903                                                                 dosdoc_ftax@state.de.us              First Class Mail and Email
                                                                                                  Attn: Bankruptcy Department
                                                                                                  820 Silver Lake Boulevard
                                                                                                  Suite 100
Delaware State Treasury                                  Delaware State Treasury                  Dover DE 19904                                                                 statetreasurer@state.de.us           First Class Mail and Email
                                                                                                  Attn: Stuart M. Brown and Kaitlin MacKenzie Edelman
                                                                                                  1201 N. Market Street
                                                                                                  Suite 2100                                                                     stuart.brown@dlapiper.com
Counsel to Debtors                                       DLA Piper LLP (US)                       Wilmington DE 19801                                                            kaitlin.edelman@dlapiper.com         Email
                                                                                                  Attn: Amish R. Doshi, Esq.
                                                                                                  1979 Marcus Avenue
                                                                                                  Suite 210E
Counsel to Oracle America, Inc.                          Doshi Legal Group, P.C.                  Lake Success NY 11042                                                          amish@doshilegal.com                 First Class Mail and Email
                                                                                                  Attn: Allen A. Etish, Esquire
                                                                                                  20 Brace Road
                                                                                                  Suite 400
Counsel to PMA Insurance Group                           Earp Cohn P.C.                           Cherry Hill NJ 08034                                                           aetish@earpcohn.com                  Email
                                                                                                  Attn: Christopher F. Graham, Esquire and Sarah Morrissey, Esquire
                                                                                                  10 Bank Street
                                                                                                  Suite 700                                                                      cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                   Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                                                          smorrissey@eckertseamans.com         Email
                                                                                                  Attn: Tara L. Lattomus, Esquire
                                                                                                  222 Delaware Avenue
                                                                                                  7th Floor                                                                      tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                   Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                                                            boneill@eckertseamans.com            Email
                                                                                                  ATTN: WILLIAM PALLEY
                                                         Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                       Inc.                                     CHATSWORTH CA 91311                                                                                                 First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  1650 Arch Street
Environmental Protection Agency - Region 3               Environmental Protection Agency          Philadelphia PA 19103-2029                                                                                          First Class Mail
                                                                                                  ATTN: ERIC S. WENZEL
                                                                                                  219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                       Freedom Medical, Inc.                    EXTON PA 19341                                                                 ewenzel@freedommedical.com           First Class Mail and Email
                                                                                                  Attn: Andrew Hinkelman, Jennifer Byrne and Christopher Goff
                                                                                                  214 North Tryon Street                                                         andrew.hinkelman@fticonsulting.com
                                                                                                  Suite 1900                                                                     jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                          FTI Consulting                           Charlotte NC 28202                                                             christopher.goff@fticonsulting.com   Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                         Page 3 of 9
                                                                           Case 18-12491-CSS                    Doc 2107                  Filed 10/09/20    Page 7 of 12
                                                                                                                           Exhibit A
                                                                                                                      Core/2002 Service List
                                                                                                                     Served as set forth below

                      DESCRIPTION                                            NAME                                                             ADDRESS                                   EMAIL                    METHOD OF SERVICE
                                                                                                    Attn: Craig B. Garner, Esq.
                                                                                                    13274 Fiji Way
Counsel to Efficient Management Resource Systems,                                                   Suite 250
Inc..                                                     Garner Health Law Corporation             Marina del Rey CA 90292                                            craig@garnerhealth.com                  Email
                                                                                                    Attn: Suzanne E. Rand-Lewis
                                                                                                    5990 Sepulveda Blvd. #630                                          srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                                   Gary Rand & Suzanne E. Rand-Lewis PLCS    Sherman Oaks CA 91411                                              grand@randandrand-lewisplcs.com         Email
                                                                                                    Attn: Natasha Songonuga
                                                                                                    300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                      Suite 1015
Ombudsman                                             Gibbons P.C.                                  Wilmington DE 19801-1671                                           nsongonuga@gibbonslaw.com               Email
Counsel to Bio-Medical Applications of Louisiana, LLC                                               Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
d/b/a Shreveport Regional Dialysis Center a/k/a BMA                                                 40 Wall Street, 37th Floor                                         ahalperin@halperinlaw.net
Northwest Louisiana                                   Halperin Battaglia Benzija, LLP               New York NY 10005                                                  dcohen@halperinlaw.net                  Email
                                                                                                    ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.
                                                                                                    C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                          Heb Ababa, Ronaldoe Gutierrez, and        14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                        Yolanda Penney                            CHINO HILLS CA 91709                                               jantonelli@antonellilaw.com             First Class Mail and Email
                                                                                                    Attn: Daniel K. Hogan, Esq.
                                                                                                    1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.             Hogan♦McDaniel                            Wilmington DE 19806                                                dkhogan@dkhogan.com                     Email
                                                                                                    Attn: Cristina Lopes Goulart - Bankruptcy Coordinator
                                                                                                    Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                                 IBM Credit LLC                            Rio de Janeiro RJ 22290-240 Brazil                                 cgoulart@br.ibm.com                     Email
                                                                                                    Attn: Paul Wearing
                                                                                                    Special Handling Group
                                                                                                    7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)             IBM Credit LLC                            Smyrna GA 30082                                                                                            First Class Mail
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
IRS Insolvency Section                                    Internal Revenue Service                  Philadelphia PA 19104-5016                                                                                 First Class Mail
                                                                                                    Centralized Insolvency Operation
                                                                                                    P.O. Box 7346
IRS Insolvency Section                                    Internal Revenue Service                  Philadelphia PA 19101-7346                                                                                 First Class Mail
                                                                                                    Attn: Jay L. Welford
                                                                                                    27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease Finance,                                                 Suite 2500
Inc.                                                      Jaffe Raitt Heuer & Weiss, P.C.           Southfield MI 48034-8214                                           jwelford@jaffelaw.com                   Email
                                                                                                    Attn: David S. Rubin
                                                                                                    445 N. Boulevard, Suite 300
                                                                                                    P.O. Box 2997
Counsel to Rouge General Medical Center                   Kantrow Spaht Weaver and Blitzer (APLC)   Baton Rouge LA 70821-2997                                          david@kswb.com                          Email
                                                                                                    Attn: Domenic E. Pacitti, Esq.
                                                                                                    919 Market Street
                                                                                                    Suite 1000
Counsel to City National Bank of Florida                  Klehr Harrison Harvey Branzburg LLP       Wilmington DE 19801-3062                                           dpacitti@klehr.com                      First Class Mail and Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                         Page 4 of 9
                                                                          Case 18-12491-CSS                        Doc 2107                  Filed 10/09/20      Page 8 of 12
                                                                                                                              Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                      DESCRIPTION                                            NAME                                                              ADDRESS                                      EMAIL                METHOD OF SERVICE
                                                                                                      Attn: Morton R. Branzburg, Esq.
                                                                                                      1835 Market Street
                                                                                                      Suite 1400
Counsel to City National Bank of Florida                  Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                                 mbranzburg@klehr.com               First Class Mail and Email
                                                                                                      Attn: Hallie D. Hannah, Esq.
                                                                                                      100 Pacifica
Counsel to Creditor Harbor Pointe Air Conditioning &                                                  Suite 370
Control Systems, Inc.                                Law Office of Mitchell B. Hannah                 Irvine CA 92618                                                       hallie@hannahlaw.com               Email
                                                                                                      Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain Medical                                                      547 S. Marengo Avenue
Group                                                     Law Offices of Guy R. Bayley                Pasadena CA 91101                                                     bayleyco@me.com                    First Class Mail and Email
                                                                                                      Attn: Gary E. Klausner, Esq.
                                                                                                      10250 Constellation Boulevard
                                                                                                      Suite 1700
Counsel to AGF Investment Fund 5, LLC                     Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                                  GEK@lnbyb.com                      First Class Mail and Email
                                                                                                      Attn: Elizabeth Weller
                                                                                                      2777 N. Stemmons Freeway
                                                                                                      Suite 1000
Counsel to Dallas County                                  Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                                       dallas.bankruptcy@publicans.com    First Class Mail and Email
                                                                                                      Attn: President or General Counsel
                                                                                                      P.O. Box 3064
Counsel to Harris County                                  Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                                 houston_bankruptcy@publicans.com   Email
                                                                                                      Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, Esq.
                                                                                                      405 N. King Street
Counsel for Aetna Health Inc. and certain affiliated                                                  8th Floor                                                             mrifino@mccarter.com
entities                                                  McCarter & English, LLP                     Wilmington DE 19801                                                   kbuck@mccarter.com                 Email
                                                                                                      Attn: William P. Smith, James W. Kapp and Megan Preusker
Proposed Special Counsel for the Silver Lake Debtors                                                  444 West Lake Street                                                  wsmith@mwe.com
in Connection with the Sale of the Silver Lake Medical                                                Suite 4000                                                            jkapp@mwe.com
Center                                                 McDermott Will & Emery LLP                     Chicago IL 60606                                                      mpreusker@mwe.com                  Email
                                                                                                      Attn: Art Gambill
                                                                                                      Promenade
                                                                                                      1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility          McGuireWoods LLP                            Atlanta GA 30309-3534                                                 agambill@mcguirewoods.com          First Class Mail and Email
                                                                                                      Attn: Brian I. Swett and Alexandra Shipley
                                                                                                      77 West Wacker Drive
                                                                                                      Suite 4100                                                            bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association         McGuirewoods LLP                            Chicago IL 60601-1818                                                 ashipley@mcquirewoods.com          First Class Mail and Email
                                                                                                      Attn: Sheryl L. Moreau
                                                                                                      Bankruptcy Unit
                                                                                                      P.O. Box 475
Counsel to Department of Revenue                          Missouri Department of Revenue              Jefferson City MO 65105-0475                                                                             First Class Mail
                                                                                                      Attn: Brett D. Fallon, Esq.
                                                                                                      500 Delaware Avenue, Suite 1500
                                                                                                      P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                     Morris James LLP                            Wilmington DE 19899-2306                                              bfallon@morrisjames.com            First Class Mail and Email
                                                                                                      Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                      1201 N. Market St.
                                                                                                      16th Floor                                                            aremming@mnat.com
Counsel for Concordia Bank & Trust Company                Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899-1347                                              jbarsalona@mnat.com                Email



            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                            Page 5 of 9
                                                                      Case 18-12491-CSS                           Doc 2107                  Filed 10/09/20             Page 9 of 12
                                                                                                                              Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below

                     DESCRIPTION                                         NAME                                                               ADDRESS                                                           EMAIL           METHOD OF SERVICE
                                                                                                  ATTN: JERRY CARPENTER
                                                                                                  4721 MORRISON DRIVE
                                                        Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                      Inc.                                      MOBILE AL 36609                                                                                                           First Class Mail
                                                                                                  Attn: Timothy M. Swanson
                                                                                                  1400 16th Street
                                                                                                  Sixth Floor
Counsel to DaVita, Inc.                                 Moye White LLP                            Denver CO 80202                                                                           tim.swanson@moyewhite.com       Email
                                                                                                  Attn: Benjamin Hackman
                                                                                                  J. Caleb Boggs Federal Building
                                                                                                  844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware              Office of the United States Trustee       Wilmington DE 19801                                                                       benjamin.a.hackman@usdoj.gov    First Class Mail and Email
                                                                                                  Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and Michael R. Maizel, Esq.                 jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                    230 Park Avenue                                                                           ryan@otterbourg.com
Ombudsman                                               Otterbourg P.C.                           New York NY 10169                                                                         mmaizel@otterbourg.com          Email
                                                                                                  Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                  919 N. Market Street                                                                      jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                    17th Floor                                                                                bsandler@pszjlaw.com
Creditors                                               Pachulski Stang Ziehl & Jones LLP         Wilmington DE 19801                                                                       crobinson@pszjlaw.com           Email
                                                                                                  Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
District and Wichita County                             L.L.P.                                    Wichita Falls TX 76307                                                                    jbaer@pbfcm.com                 First Class Mail and Email
                                                                                                  Attn: Jeremy R. Johnson
                                                                                                  600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                             New York NY 10016                                                                         jeremy.johnson@polsinelli.com   Email
                                                                                                  Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                  222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                   Polsinelli PC                             Wilmington DE 19801                                                                       bdolphin@polsinelli.com         Email
                                                                                                  Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                  1313 North Market Street, Sixth Floor
                                                                                                  P.O. Box 951                                                                              jryan@potteranderson.com
Counsel to LADMC, LLC                                   Potter Anderson & Corroon LLP             Wilmington DE 19899                                                                       rmcneill@potteranderson.com     First Class Mail and Email
                                                                                                  Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc., a                                                   500 Hopyard Road
California Corporation, dba Promise Hospital of San                                               Suite 225
Diego, California                                       Randick O'Dea & Tooliatos, LLP            Pleasanton CA 94588                                                                       pvermont@randicklaw.com         First Class Mail and Email
                                                                                                  Attn: John H. Knight, Amanda R. Steele and David T. Queroli
                                                                                                  One Rodney Square                                                                         knight@rlf.com
                                                                                                  920 North King Street                                                                     steele@rlf.com
Counsel to Wells Fargo Bank, National Association       Richards, Layton & Finger, P.A.           Wilmington DE 19801                                                                       queroli@rlf.com                 First Class Mail and Email
                                                                                                  Attn: Lucian B. Murley, Esquire
                                                                                                  1201 North Market Street, Suite 2300
                                                                                                  P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.          Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                                                                       luke.murley@saul.com            Email
                                                                                                  Attn: Rose Cherson
                                                                                                  919 Third Avenue
Counsel to the SWC Landlords                            Schulte Roth & Zabel LLP                  New York NY 10022                                                                         rose.cherson@srz.com            First Class Mail and Email
                                                                                                  Secretary of the Treasury
                                                                                                  100 F Street NE
Securities and Exchange Commission - Headquarters Securities & Exchange Commission                Washington DC 20549                                                                       secbankruptcy@sec.gov           First Class Mail and Email



           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                            Page 6 of 9
                                                                        Case 18-12491-CSS                         Doc 2107                    Filed 10/09/20         Page 10 of 12
                                                                                                                                 Exhibit A
                                                                                                                           Core/2002 Service List
                                                                                                                          Served as set forth below

                      DESCRIPTION                                           NAME                                                                ADDRESS                                                     EMAIL               METHOD OF SERVICE
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Brookfield Place
                                                     Securities & Exchange Commission - NY           200 Vesey Street, Suite 400                                                            bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office Office                                          New York NY 10281-1022                                                                 nyrobankruptcy@sec.gov            First Class Mail and Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     One Penn Center
                                                     Securities & Exchange Commission -              1617 JFK Boulevard, Suite 520
Securities and Exchange Commission - Regional Office Philadelphia Office                             Philadelphia PA 19103                                                                  secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                     Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter Communications,                                                    30 Rockefeller Plaza
Inc                                               Sheppard Mullin Richter & Hampton LLP              New York NY 10112                                                                      etillinghast@sheppardmullin.com   Email

                                                                                                   Attn: Andrew H. Sherman, Esq., Boris I. Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                   The Legal Center                                                                         asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                     One Riverfont Plaza                                                                      bmankovetskiy@sillscummis.com
Creditors                                                 Sills Cummis & Gross P.C.                Newark NJ 07102                                                                          rbrennan@sillscummis.com          Email
                                                                                                   Attn: Steven L. Walsh
                                                                                                   One Rodney Square
Counsel for Symphony Diagnostic Services No. 1                                                     P.O. Box 636
d/b/a Mobilex                                             Skadden, Arps, Slate, Meagher & Flom LLP Wilmington DE 19899-0636                                                                 steven.walsh@skadden.com          First Class Mail and Email
                                                                                                   Attn: Lisa Hatfield
                                                                                                   500 Creek View Road
                                                                                                   Suite 304
Counsel to Webb Shade Memorial Fund                       Stern & Eisenberg Mid-Atlantic, PC       Newark DE 19711                                                                          lhatfield@sterneisenberg.com      First Class Mail and Email
                                                                                                   Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                   919 North Market Street
                                                                                                   Suite 1300                                                                               jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                      Wilmington DE 19801                                                                      ebc@stevenslee.com                Email
                                                                                                   Attn: Robert Lapowsky
                                                                                                   620 Freedom Business Center
                                                                                                   Suite 200
Counsel to Healthcare Services Group, Inc.                Stevens & Lee, P.C.                      King of Prussia PA 19406                                                                 rl@stevenslee.com                 Email
                                                                                                   Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                   301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                               P. O. Box 2348                                                                           dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                Stewart Robbins & Brown LLC              Baton Rouge LA 70821-2348                                                                bbrown@stewartrobbins.com         Email
                                                                                                   Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                                   1801 S. Mopac Expressway, Suite 320                                                      streusand@slollp.com
Counsel for Dell Financial Services, LLC                  Streusand, Landon, Ozburn & Lemmon, LLP Austin TX 78746                                                                           nguyen@slollp.com                 First Class Mail and Email
                                                                                                   ATTN: BRENDAN BAKIR
                                                                                                   18000 STUDEBAKER ROAD
                                                                                                   SUITE 700
Top 30 Largest Unsecured Creditors                        Surgical Program Development             CERRITOS CA 90703                                                                                                          First Class Mail
                                                                                                   Attn: J. Casey Roy
                                                                                                   Bankruptcy & Collections Division
Counsel to the Texas Health and Human Services                                                     P.O. Box 12548- MC 008
Commission                                                Texas Attorney General’s Office          Austin TX 78711-2548                                                                     casey.roy@oag.texas.gov           Email




            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                              Page 7 of 9
                                                                         Case 18-12491-CSS                      Doc 2107               Filed 10/09/20                 Page 11 of 12
                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                             NAME                                                           ADDRESS                                               EMAIL               METHOD OF SERVICE
                                                                                                   Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548                                                                 sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts Texas Attorney General's Office               Austin TX 78711-2548                                                           christopher.murphy@oag.texas.gov   First Class Mail and Email
                                                                                                   Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                   824 N. Market Street
                                                                                                   Suite 810                                                                      leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                       The Rosner Law Group LLC                 Wilmington DE 19801                                                            gibson@teamrosner.com              First Class Mail and Email
                                                                                                   Attn: Dan McAllister
                                                                                                   Bankruptcy Desk
Counsel for The San Diego County Treasurer-Tax                                                     1600 Pacific Highway, Room 162
Collector of California                                   Treasurer-Tax Collector                  San Diego CA 92101                                                                                                First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   950 Pennsylvania Avenue, NW
United States Department of Justice                       U.S. Department of Justice               Washington DC 20530-0001                                                                                          First Class Mail
                                                                                                   Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro
                                                                                                   P.O. Box 875
                                                                                                   Ben Franklin Station
Counsel to the United States                              U.S. Department of Justice               Washington DC 20044-0875                                                       seth.shapiro@usdoj.gov             First Class Mail and Email
                                                                                                   Attn: Charles Oberly
                                                                                                   c/o Ellen Slights
                                                                                                   1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                    US Attorney for Delaware                 Wilmington DE 19899-2046                                                       usade.ecfbankruptcy@usdoj.gov      First Class Mail and Email
                                                                                                   Attn: Gary F. Torrell, Esq.
                                                                                                   1888 Century Park East
                                                                                                   Suite 1100
Counsel to LADMC, LLC                                     Valensi Rose, PLC                        Los Angeles CA 90067                                                                                              First Class Mail
                                                                                                   Attn: David E. Lemke, Esquire and Melissa W. Jones, Esquire
                                                                                                   Nashville City Center
                                                                                                   511 Union Street, Suite 2700                                                   david.lemke@wallerlaw.com
Counsel to Ally Bank                                      Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                             melissa.jones@wallerlaw.com        Email
                                                                                                   Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, and Tyler Layne          john.tishler@wallerlaw.com
                                                                                                   511 Union Street                                                               katie.stenberg@wallerlaw.com
                                                                                                   Suite 2700                                                                     blake.roth@wallerlaw.com
Counsel to Debtors                                        Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                                             Tyler.Layne@wallerlaw.com          Email
                                                                                                   Attn: Specialty Finance Loan Portfolio Manager
                                                                                                   2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                    Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                                             First Class Mail
                                                                                                   Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                   2312 S MacArthur Dr.
                                                                                                   P.O. Box 13199
Counsel to Concordia Bank & Trust Company                 Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                                       steve@wheelis-rozanski.com         Email
                                                                                                   Attn: Christopher M. Samis
                                                                                                   The Renaissance Centre
                                                                                                   405 North King Street, Suite 500
Counsel to the SWC Landlords                              Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                                            csamis@wtplaw.com                  First Class Mail and Email
                                                                                                   Attn: William A. Catlett
                                                                                                   Dill Bamvakais Building
                                                                                                   9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                     William A. Catlett, L.L.C.               St. Louis MO 63123                                                             william@catlett.biz                Email



            In re: Promise Healthcare Group LLC, et al.
            Case No. 18-12491 (CSS)                                                                                          Page 8 of 9
                                                                      Case 18-12491-CSS                     Doc 2107               Filed 10/09/20   Page 12 of 12
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below

                     DESCRIPTION                                          NAME                                                          ADDRESS                                 EMAIL     METHOD OF SERVICE
                                                                                                ATTN: PETE HARTLEY
                                                         Wound Care Management, LLC D/B/A       16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                       Medcentris                             HAMMOND LA 70403                                                                        First Class Mail
                                                                                                Attn: Robert S. Brady and Sean T. Greecher
                                                                                                Rodney Square                                                   bankfilings@ycst.com
                                                                                                1000 North King Street                                          rbrady@ycst.com
Counsel to Select Medical Corporation                    Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                             sgreecher@ycst.com      Email




           In re: Promise Healthcare Group LLC, et al.
           Case No. 18-12491 (CSS)                                                                                       Page 9 of 9
